OFFICE   OF THE   A’l-rORNEY
                                      ITORNEY       GENERAL
                                                    GENERAL   OF ‘TEXAS

                                           AUSTIN

Qua.m
Qu4l.mc. WLllW
ArromnOmmu.
AlTomn



         Bonol*blr  Ben Dmir     Oeerlia
         Cout;t Attorney
         mron GouB8y
         &Tanon,Tsar
         hTa#on,
         DOW 6i.r;



                    Your requort   for      op
          auerully  aonslllerd   by thlr
          y0uf requwt l 8 rallow~:

  _-_                Wll you ilo m
                 tol@wiq &woblear




                                    ram    the   cQlw5.8efonor4i
                                                             court
                                 ve pte a total or #LOO i?or laeh
                                1. undrrra%and it! the fee whioh I would
                 be eBt2tlOd   t0 in 8bWb $&I rUli riB8 UJd OOBtl
                 were pcrld.
fionorablo     Ben Davis Osaalin,           Fag@ 8


      to whlah I am not entitled.    Kill you please
      write me and 1st PLOknow just what oourao
      should be followed.    II tha above uplanatlon
      la not full  anou@h pleace let M know and I
      will attempt to ~rplaln further.*
               Article    loss,        Vernon~s 4nBotatra   Coda   or   Criminal
Prcc~dure,      raada    se Sollowsl

             “Tha county shall not be liable    to the
      OffiWt    ‘and WitBOSS h8~lng OOSt8 1~ 8 dSde-
      meanor oaae where dafandant pays hia fine amI
      00mta.     Ths oouaty shall be llablo   ?or orta-
      bsir or the ram8 of the 0rrioua       Of tha Court,
      whan the 4arandant falls    to pay hla rlna and
      lays his rlaa out In the county jell or dla-
      ohargaathe 86ma by meant3 0r workingauah ritk8
      out on the oouaty roads or on any oounty pojaot.
      AM to g8y 8Uoh hair ao8te, the County Clark
      shall iaeue hlr warrant on tba County Traaaorar
      in faror 0r sueh 0rfl0w     to ba paid out of thr
      Road and Eridge Lund or other fnads not other-
      wlaa appropsiated           .*

               lrtlols   920, ?arnon*B Annotated Co&e of Crlalnal
pT000aw,         appliwble   to surtioe courts, roads SR r0Um8:

               =A derandantplaoau la Jail an acoouat 0r
      failure to pay the fine and mats oan be dla-
      obrr&eQ oa haboas corpus by @having:
           “1, Tht he la too poor to pay tha rim
      and coet5, and
               “2.
               Thet he has ramaload in jail a aui-
      riciant length or time to satliy the rin8 and
      aomtu, at the rata 0r thras dallarm r0r aaah
      day.
             aoi the defendant *ball,       In no ~888 under
      thir   artlola,    be diaaharged until ho has been
      lmpsiaoned      at least tan days2 and a juatloe   0r
      the. pea00 nuy dlrobarga      the dafendant upon his
      ahowlng the aama aauss, by ap.plfeatlon to suoh
      justiae;     and wben auuh a~pllcrcrtlon la granted,
      the Justlos ahall not6 tba same on hla Ilooket,*
                                                                    ,
                                                                        1.


lionorablo   Bon Davis Qeaalln,    Page 3


            iJn6dsr the feats atated~in
sorvicc  of the defendants wag prl+       2    ~~~l~;~~~zl~~
and not after their convictlon.
no c~i~l~ally                be al.fcrea for   jell   service   a
to ocnvlotlon.
             It
             is our further  opinion tbat the Justice bad
no authority to give the dofandanto oredit for oaid Jail
eervicaald that the defendants &ill. owe the balance of
their fine and co$t6, an6 earns ie nova oollaotlble a6 in
other    carom.

             It   18 our further   opinion that the county la
not now liable for any ooste        In the aa6e to any ofrioor
under tb fact6 ststed.
          For your inform&ion   we are maloalng   barawltb
oopiss of opinions #OS. O-l@&8 and O-1792 of tbls Aagart-
ment which baa1 with collmotlon  of lines and costa in
Juatfao Courts.

                                            Very truly    yours




WF: lb
2 sno.